DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see page 7, filed January 27, 2022, with respect to the title have been fully considered and are persuasive.  The objection of November 5, 2021 has been withdrawn. 

Applicant’s arguments with respect to claim(s) claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of the Claims
Claims 1-7 and 17-20 are canceled.  Claims 21-31 are added.  No new matter.  Claims 8-16, and 21-31 are present for examination.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation "depositing a dielectric material to respectively fill up the DSG cut opening the second DSG cut opening..." it is believed a conjunction should be present before the second DSG cut opening.  For purposes of examination this will be interpreted as “depositing a dielectric material to respectively fill up the DSG cut opening and the second DSG cut opening…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 13-15, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 2020/0185408).
	Claim 8, Song discloses (Figs. 6, 8A-11D) a method for forming a three-dimensional (3D) memory device, comprising: 	forming a dielectric stack (60a-60r, insulating layers, Para [0047]) comprising a plurality of first/second dielectric layer pairs (60a-60r can be paired up) over (60a-60r is over 10) a substrate (10, substrate, Para [0046]); 	forming a drain-select-gate (DSG) cut opening (Fig. 8A, 26/28, two first trenches and 56/58 are TSGS that would be formed in openings, Para [0050], [0096]) in a core region (non-stair region of 60a-60r, hereinafter “core”) of the dielectric stack; 	forming a staircase structure (staircase structure of 60a-60r) comprising a plurality of stairs extending along a lateral direction in a staircase region of the dielectric stack (region of 60a-60r where stairs extend laterally, hereinafter “stair”); 	forming, in a different process than the DSG cut opening (Fig. 10A is different process than Fig. 8A), a second DSG cut opening (openings where 40/42/44/46/48/50 are formed, hereinafter “o2”) in the staircase region and extending along the lateral direction (o2 formed in stair and extends laterally); 	depositing a dielectric material to respectively fill up the DSG cut opening (56/58 can be filled with dielectric materials, Para [0097]) and the second DSG cut opening (40/42/44/46/48/50, dummy channel structures may be filed with dielectric, Para [0104]); and 	forming a DSG cut structure in the DSG cut opening (56/58 function a select gate structures, Para [0096]) and a second DSG cut structure in the second DSG cut opening (under broadest reasonable interpretation 40/42/44/46/48/50 can serve as select gate structure as they divide electrodes), the DSG cut structure and the second DSG cut structure are each a dielectric structure (56/58 and 40/42/44/46/48/50 are dielectric structures).	Claim 13, Song discloses (Figs. 6, 8A-11D) the method of claim 8, wherein the DSG cut opening is formed before a formation of the staircase structure (Fig. 6, the lower cuts of 26/28 are formed in Fig. 6 before stair is formed).	Claim 14, Song discloses (Figs. 6, 8A-11D) the method of claim 8, wherein forming the second DSG cut opening comprises removing a portion of the dielectric stack that comprises at least four first/second dielectric layer pairs (Fig. 10A, forming 40/42/44/46/48/50 requires removing 4 sets of pairs, for example, 46 involves removing 60d/60e, 60f/60g, 60h/60i, and 60j/60k).	Claim 15, Song discloses (Figs. 6, 8A-11D) the method of claim 14, wherein forming the second DSG cut opening comprises removing a portion of the dielectric stack to expose the substrate (Fig. 10A, forming 40/42/44/46/48/50  comprises removing portions of 60a-60r such that top surface of 10 which comprise 14 is exposed, Para [0104]).	Claim 21, Song discloses (Figs. 6, 8A-11D) the method of claim 8, wherein the second DSG cut opening is formed after a formation of the staircase structure (40/42/44/46/48/50  are formed after stair is formed).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2020/0185408) in view of Dong (US 2013/0107628).	Claim 22, Song discloses (Figs. 6, 8A-11D) a method for forming a three-dimensional (3D) memory device, comprising: 	forming a dielectric stack (60a-60r, insulating layers, Para [0047]) comprising a plurality of first/second dielectric layer pairs (60a-60r can be paired up) over (60a-60r is over 10) a substrate (10, substrate, Para [0046]);	forming a drain-select-gate (DSG) cut opening (Fig. 8A, 26/28, two first trenches and 56/58 are TSGS that would be formed in openings, Para [0050], [0096], ) in a core region (non-stair region of 60a-60r, hereinafter “core”) of the dielectric stack;	forming a staircase structure (staircase structure of 60a-60r) comprising a plurality of stairs extending along a lateral direction in a staircase region of the dielectric stack (region of 60a-60r where stairs extend laterally, hereinafter “stair”);	forming, in a different process than the DSG cut opening (Fig. 10A is different process than Fig. 8A), a second DSG cut opening (openings where 40/42/44/46/48/50 are formed, hereinafter “o2”) in the staircase region of the dielectric stack (o2 formed in stair); and 	forming a DSG cut structure in the DSG cut opening (56/58 function a select gate structures, Para [0096]) and a second DSG cut structure in the second DSG cut opening (under broadest reasonable interpretation 40/42/44/46/48/50 can serve as select gate structure as they divide electrodes).	Song does not explicitly disclose forming a pair of slit structures extending along a lateral direction in the dielectric stack;	However, Dong discloses (Figs. 6A and 6F) slit structures (multiple pairs of 602, slits, Para [0106]) extending along a lateral direction (602s extend along the X-direction as shown in Fig. 6A) in a dielectric stack (602s extend along dielectric stack D0 to D8 as shown in Fig. 6F, Para [0050] – [0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the slits of Dong as they allow for flexibility in erase functions of the device by reducing the device into smaller and smaller blocks (Dong, Para [0041]).	As a result the slits of Dong would appear between the first and second DSGs (to separate the memory into sub-blocks) of Song and extend parallel to them.	Claim 24, Song in view of Dong discloses the method of claim 22.	Song discloses (Figs. 6, 8A-11D) wherein the second DSG cut opening is formed after a formation of the staircase structure (o2 is formed in Fig. 10A after stair is formed in Fig. 7A).	Claim 25, Song in view of Dong discloses the method of claim 24.	Song discloses (Figs. 6, 8A-11D) wherein the DSG cut opening is formed after the formation of the staircase structure (56/58 openings are formed in Fig. 8A after stair is formed in Fig. 7A).
	Claim 26, Song in view of Dong discloses the method of claim 24.	Song discloses (Figs. 6, 8A-11D) wherein the DSG cut opening is formed before a formation of the staircase structure (26/28 openings are formed in Fig. 6 before stair is formed in Fig. 7A).


Allowable Subject Matter
Claims 9-12, 16, 23, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Song (US 2020/0185408), Dong (US 2013/0107628), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 9 (from which claims 11-12, and 16 depend), in a same process that forms the second DSG cut opening, a plurality of support openings extending along a vertical direction in the staircase region and being at least partially overlapped with the second DSG cut opening.	Regarding Claim 10, in a different process that forms the second DSG cut opening, a plurality of support openings extending along a vertical direction in the staircase region; and forming a plurality of support structures in the plurality of support openings.
Regarding Claim 23, wherein a length of each of the DSG cut opening and the second DSG cut opening is greater than a length of at least two channel structures in the lateral direction.
Regarding Claim 27 (from which claim 29 depends), in a same process that forms the second DSG cut opening, a plurality of support openings extending along a vertical direction in the staircase region and being at least partially overlapped with the second DSG cut opening.
Regarding Claim 28, forming, in a different process that forms the second DSG cut opening, a plurality of support openings extending along a vertical direction in the staircase region; and forming a plurality of support structures in the plurality of support openings.	Regarding Claim 30 (from which claim 31 depends), forming a plurality of channel holes aligned and overlapped with the DSG cut opening in the core region in the lateral direction; forming a plurality of dummy channel structures in the plurality of channel holes  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819